Robbery is the offense; the punishment, five years in the State penitentiary.
The injured party was positive in his identification of the appellant as the person who robbed him and took from his person a billfold, as alleged in the indictment. This was sufficient to warrant the jury's conclusion of guilt.
It appears that, while appellant was testifying as a witness in his own behalf, he was, upon cross-examination, asked, by State's counsel: "Is this the first time you have been in trouble, Albin?" Appellant's objection to the question was sustained, and the jury was instructed not to consider the same. Appellant insists that the mere asking of the question prejudiced his rights before the jury and that such injury could not be erased by a withdrawal of the question. While the bill of exception presenting the matter negatives the fact that appellant had not placed his reputation in issue, yet such fact alone would not render the *Page 473 
question objectionable; for, if appellant had been charged with or convicted of a felony or a misdemeanor involving moral turpitude, proof of such fact would have been admissible as affecting his credibility as a witness. There is no showing that, in propounding the question, State's counsel acted other than in good faith.
The jury having assessed the minimum punishment, we are unable to conclude that appellant's rights were prejudiced by the mere asking of the question.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.